Citation Nr: 1333397	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  07-03 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder with depressed mood, and to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The case was remanded by the Board in December 2011 for additional development.  In March 2013, the Board remanded the case again for another VA evaluation with nexus opinion to ascertain the nature and etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  A VA evaluation with nexus opinion was obtained in April 2013.

The Veteran and her spouse testified at a personal hearing in September 2011 before the undersigned Veterans Law Judge sitting at the RO, and a transcript of the hearing is of record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

It was directed in the Board's March 2013 Board remand that, among other things, the examiner provide an opinion on whether it is at least as likely as not that any acquired psychiatric disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  Although the resulting April 2013 VA evaluation report did a thorough job of discussing the evidence of record and addressing the other Board directives, the opinion did not provide an adequate discussion of whether it is at least as likely as not that the acquired psychiatric disabilities diagnosed in April 2013 were caused or aggravated by any of the Veteran's service-connected disabilities.  The examiner concluded in April 2013 that it is less than likely that the diagnosed acquired psychiatric disorders were aggravated by any of the Veteran's service-connected disabilities because the Veteran was presumed to be sound at service entrance and, if no disorder is presumed to have existed at service entrance, there can be no aggravation of a non-existing disorder.  However, as pointed out on behalf of the Veteran in the September 2013 Informal Hearing presentation, this is a misinterpretation of the aggravation standard.  

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the April 2013 VA evaluation did not provide an adequate nexus opinion, there has not been adequate compliance with the terms of the Board's March 2013 remand.  Id.  Consequently, another remand of this case for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who evaluated the Veteran for psychiatric disability in April 2013 will be requested to again review the evidence of record and provide an additional opinion, with a clear rationale based on the evidence of record, on whether the Veteran's current acquired psychiatric disabilities are at least as likely as not (50 percent probability or more) caused by or aggravated by one or more of his service-connected disabilities.  If the examiner who provided the opinion in April 2013 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The rationale for all opinions expressed must be explained.    

The Veteran is currently service-connected for stress and urgency urinary incontinence with status post bladder neck suspension, tendonitis of the each shoulder, degenerative joint disease of the lumbar spine, compression neuropathy of the ulnar nerve of each wrist and hand, neurodermatitis of multiple areas, tendonitis of the left knee with bursitis, chondromalacia patella of the right knee with retropatellar bursitis, and fibrocystic breast disease.

The reviewer/examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of secondary service connection as as to find against such.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The reviewer/examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder with depressed mood, and to include as secondary to service-connected disabilities.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

